                    IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF KANSAS


S.D.,1

                          Plaintiff,

vs.                                                  Case No. 19-4048-SAC

ANDREW SAUL,
COMMISSIONER OF SOCIAL
SECURITY ADMINISTRATION,

                          Defendant.


                             MEMORANDUM AND ORDER

        On July 7, 2015, plaintiff filed an application for social

security      disability    insurance    benefits    and    for   supplemental

security income benefits. The applications alleged a disability

onset date of October 6, 2014.              The applications were denied

initially and on reconsideration.            An administrative hearing was

conducted on August 23, 2017 and May 9, 2018.              The administrative

law judge (ALJ) considered the evidence and decided on May 22,

2018 that plaintiff was not qualified to receive benefits.               This

decision has been adopted by defendant.             This case is now before

the court upon plaintiff’s request to reverse and remand the

decision to deny plaintiff’s applications for benefits.




1   The initials are used to protect privacy interests.

                                        1
I.   STANDARD OF REVIEW

      To qualify for disability benefits, a claimant must establish

that he or she was “disabled” under the Social Security Act, 42

U.S.C. § 423(a)(1)(E), during the time when the claimant had

“insured status” under the Social Security program.         See Potter v.

Secretary of Health & Human Services, 905 F.2d 1346, 1347 (10th

Cir. 1990); 20 C.F.R. §§ 404.130, 404.131.         To be “disabled” means

that the claimant is unable “to engage in any substantial gainful

activity by reason of any medically determinable physical or mental

impairment which . . . has lasted or can be expected to last for

a continuous period of not less than 12 months.”             42 U.S.C. §

423(d)(1)(A).

      For supplemental security income claims, a claimant becomes

eligible in the first month where he or she is both disabled and

has an application on file.        20 C.F.R. §§ 416.202-03, 416.330,

416.335.

      The court must affirm the ALJ’s decision if it is supported

by substantial evidence and if the ALJ applied the proper legal

standards.      See Wall v. Astrue, 561 F.3d 1048, 1052 (10th Cir.

2009).     “Substantial evidence” is “such relevant evidence as a

reasonable mind might accept as adequate to support a conclusion.”

Biestek    v.   Berryhill,   139   S.Ct.   1148,    1154   (2019)(quoting

Consolidated Edison Co. v. NLRB, 305 U.S. 197, 229 (1938)).         This

standard is “not high,” but it is “more than a scintilla.”           Id.

                                    2
(quoting Consolidated Edison, 305 U.S. at 229).                     It does not

require a preponderance of the evidence.              Lax v. Astrue, 489 F.3d

1080, 1084 (10th Cir. 2007).         The court must examine the record as

a whole, including whatever in the record fairly detracts from the

weight of the defendant’s decision, and on that basis decide if

substantial evidence supports the defendant’s decision.                 Glenn v.

Shalala, 21 F.3d 983, 984 (10th Cir. 1994) (quoting Casias v.

Secretary of Health & Human Services, 933 F.2d 799, 800-01 (10th

Cir. 1991)).         The court may not reverse the defendant’s choice

between two reasonable but conflicting views, even if the court

would have made a different choice if the matter were referred to

the court de novo.           Lax, 489 F.3d at 1084 (quoting Zoltanski v.

F.A.A., 372 F.3d 1195, 1200 (10th Cir. 2004)).

II.     THE ALJ’S DECISION (Tr. 101-110).

        There is a five-step evaluation process followed in these

cases which is described in the ALJ’s decision.                    (Tr. 102-03).

First, it is determined whether the claimant is engaging in

substantial gainful activity.          Second, the ALJ decides whether the

claimant has a medically determinable impairment that is “severe”

or a combination of impairments which are “severe.” At step three,

the ALJ decides whether the claimant’s impairments or combination

of    impairments     meet    or   medically      equal    the   criteria   of   an

impairment listed in 20 C.F.R. Part 404, Subpart P, Appendix 1.

Next,    the   ALJ    determines    the       claimant’s   residual   functional

                                          3
capacity and then decides whether the claimant has the residual

functional capacity to perform the requirements of his or her past

relevant work.         Finally, at the last step of the sequential

evaluation process, the ALJ determines whether the claimant is

able   to   do   any    other   work   considering     his    or     her   residual

functional capacity, age, education and work experience.

       In steps one through four the burden is on the claimant to

prove a disability that prevents performance of past relevant work.

Blea v. Barnhart, 466 F.3d 903, 907 (10th Cir. 2006).                      At step

five, the burden shifts to the Commissioner to show that there are

jobs in the economy for persons with the claimant’s residual

functional capacity. Id. In this case, the ALJ decided that there

were jobs in the economy that plaintiff could perform with her

residual functional capacity.

       The ALJ made the following specific findings in her decision.

First, plaintiff met the insured status requirements for benefits

through September 30, 2018.          Second, plaintiff has not engaged in

substantial      gainful    activity      since   October    6,    2014.    Third,

plaintiff has the following severe impairments:                   anemia; diabetes

mellitus;    loss      of   vision   in    right    eye;    recurrent      vitreous

hemorrhage of the right eye; and degenerative joint disease at L5-

S1.    Fourth, plaintiff does not have an impairment or combination

of impairments that meet or medically equal the listed impairments

in 20 C.F.R. Part 404, Subpart P, Appendix 1.                     Fifth, plaintiff

                                          4
has the residual functional capacity to perform sedentary work as

defined in 20 C.F.R. §§ 404.1567(c) and 416.967(a) except that:

plaintiff can lift and carry 10 pounds occasionally; she can stand

or walk 2 hours and sit 6 hours in an 8-hour workday; she cannot

push or pull with lower extremities or operate foot controls; she

can    occasionally   climb    ramps      and     stairs,   balance    on   uneven

surfaces, and stoop; she cannot climb ladders, ropes or scaffolds,

kneel, crouch or crawl; she cannot bend at the waist to the floor

to complete a task; she has field of vision limitations indicating

no use of hazardous moving machinery or working at unprotected

heights; she can tolerate occasional exposure to vibration and to

extremes of cold and heat; she cannot work where fumes or toxins

are in the air; she should wear safety glasses at all times and

not work in dim light; and she also cannot drive or operate

machinery.     Sixth, the ALJ concluded that plaintiff could not

perform her past relevant work.           Finally, the ALJ determined that,

considering    plaintiff’s         age,   education,    work      experience   and

residual functional capacity (RFC) that there are jobs that exist

in significant numbers in the national economy she can perform,

such as grading clerk and police aide.                The ALJ relied in part

upon vocational expert testimony for the last two findings.

III.    THE DENIAL OF BENEFITS SHALL BE AFFIRMED.

       Plaintiff makes numerous arguments to reverse and remand the

denial   of   benefits.       In    her   reply    brief,   she    contends    that

                                          5
defendant’s mistakes in formulating plaintiff’s RFC at step four

is the crucial issue and that those mistakes involve plaintiff’s

vision limitations and her need to be off-work or off-task because

of her multiple impairments.        Doc. No. 16, pp. 3-4.        The court,

nevertheless, will address all of plaintiff’s arguments in the

order they were presented in the opening brief.

      A. Step two analysis

      Plaintiff argues that the ALJ committed reversible error by

failing to find that plaintiff had a “severe” impairment in her

left eye, not just her right eye.          Defendant argues in part that

the ALJ considered plaintiff’s vision in both eyes in determining

plaintiff’s RFC, which is all that matters.              This is correct.

Allman v. Colvin, 813 F.3d 1326, 1330 (10th Cir. 2016)(“[F]ailure

to   find   a    particular   impairment   severe   at   step   two   is   not

reversible error when the ALJ finds that at least one other

impairment is severe.”).

      Plaintiff suggests that the failure to recognize plaintiff’s

significant left eye problems at step two taints the step four

process.        This contention makes the broad point that the RFC

formulation did not consider the combined effects of all of

plaintiff’s eye problems at step four.          The court will consider

that issue when discussing plaintiff’s arguments against the step

four findings.



                                     6
     B. Step four analysis

     Plaintiff makes several arguments against the ALJ’s step four

analysis in formulating plaintiff’s RFC.         Before discussing these

arguments, the court reiterates that plaintiff has the burden to

prove his RFC at step four.        Nielson v. Sullivan, 992 F.2d 1118,

1120 (10th Cir. 1993).

           1. The ALJ made a comprehensive review of the record.

     Plaintiff argues initially and somewhat generally that the

RFC formulated by the ALJ overstates what plaintiff can do because

it is not based on all the evidence the ALJ is required by SSR 96-

8p to consider.     Plaintiff contends that the ALJ did not properly

take into account: plaintiff’s past medical history with severe

necrotizing fasciitis, diabetes and MSRA infection; the frequency

and duration of treatment; the reports of her activities of daily

living; lay evidence from her daughter; the September 18, 2015

statement of her treating physician, Dr. Deroin; the effects of

plaintiff’s ongoing pain and side effects of her medication; her

attempts to work and the accommodations she received at work; and

her need to be in a structured environment.2

     The ALJ, however, stated more than once that she considered

the entire record.       (Tr. 102, 103, 105).         The court may give


2 Plaintiff also refers to a notation of severe neuropathic pain from a March
6, 2014 physical by Dr. Richard Brown. Doc. No. 12, p. 17. This was prior to
the alleged onset date of disability and other notes from Dr. Brown’s records
indicate that the pain may have been controlled or subsided. The court does
not believe the notation is significantly probative.

                                     7
deference to this.      See Flaherty v. Astrue, 515 F.3d 1067, (10th

Cir.    2007)(general    practice    is    to   credit   lower   tribunal’s

statement of what was considered); Hackett v. Barnhart, 395 F.3d

1168, 1172-73 (10th Cir. 2005)(same).

       The record includes documentation and testimony regarding

plaintiff’s activities of daily living. The court further observes

that: the ALJ discussed plaintiff’s medical history (Tr. 104),

including her diabetes (Tr. 106), pain medication (Tr. 105),

gastroparesis (Tr. 104), necrotizing fasciitis (Tr. 108), and

anemia (Tr. 105 & 107); the ALJ noted plaintiff’s statement that

the main condition preventing her from working is poor vision and

the ALJ extensively discussed plaintiff’s visual limitations (Tr.

106-07);   the    ALJ   remarked    that   plaintiff’s    pain   was   well-

controlled with medication and that typically plaintiff was in no

acute distress and walked with a normal gait and normal motor

function (Tr. 107); the ALJ discussed plaintiff’s allegation that

she could not work because of frequent doctor’s visits (Tr. 107);

and the ALJ specifically discussed and discounted the opinion of

Dr. Deroin and the testimony from plaintiff’s daughter. (Tr. 108).

The ALJ also noted that the record contained several instances of

post-surgery restrictions which were given little weight because

they were temporary in nature and not reflective of plaintiff’s

overall RFC.     (Tr. 108).



                                      8
            2. The ALJ properly considered the treating physician’s
opinion.

     As to Dr. Deroin, a treating physician, the ALJ stated as

follows:

     [H]er opinion is not well-supported or consistent with
     the record. . . . Dr. Deroin completed the form on
     September 18, 2015, and on that same date, her treatment
     notes indicate her disability findings were based solely
     upon examination of the claimant’s left abdomen/groin,
     where the claimant had surgical treatment in 2010 for
     necrotizing fasciitis.   Yet, her treatment notes from
     that date contain no objective physical examination
     findings, and Dr. Deroin’s exam two weeks earlier was
     limited to the claimant’s feet and was entirely
     unremarkable. Dr. Deroin’s treatment, overall, was also
     unremarkable, consisting of refilling lidocaine pain
     patches and managing the claimant’s diabetes. Nowhere
     in her records did she identify functional limitations
     consistent with those set forth [in her opinion as to
     claimant’s RFC]. This record is inconsistent with the
     rather drastic functional limitations Dr. Deroin
     suggested in [that opinion].

(Tr. 108)(omitting citations to exhibits).           The ALJ also noted

that Dr. Deroin’s opinion was inconsistent with the opinions of

other   doctors     and   other    treatment   records     and   examination

findings.   (Tr. 108).

     The    Tenth    Circuit      discussed    standards    governing    the

evaluation of treating doctors’ opinions in Hamlin v. Barnhart,

365 F.3d 1208, 1215 (10th Cir. 2004):

     When an ALJ rejects a treating physician's opinion, he
     must articulate “specific, legitimate reasons for his
     decision.” Drapeau v. Massanari, 255 F.3d 1211, 1213
     (10th Cir. 2001) (quotation omitted). . .

     Additionally, “[w]hen a treating physician's opinion is
     inconsistent with other medical evidence, the ALJ's task

                                      9
      is to examine the other physicians' reports to see if
      they outweigh the treating physician's report, not the
      other way around.” Id. (quotation omitted). “The
      treating physician's opinion is given particular weight
      because of his unique perspective to the medical
      evidence that cannot be obtained from the objective
      medical findings alone or from reports of individual
      examinations, such as consultative examinations or brief
      hospitalizations.” Doyal, 331 F.3d at 762 (quotation
      omitted). If an ALJ intends to rely on a nontreating
      physician or examiner's opinion, he must explain the
      weight he is giving to it. 20 C.F.R. § 416.927(f)(2)(ii).
      He must also give good reasons in his written decision
      for the weight he gave to the treating physician's
      opinion. Doyal, 331 F.3d at 762; see also Soc. Sec. Rul.
      96–2p, 1996 WL 374188, at *5 (requiring decision to
      contain reasons that are “sufficiently specific to make
      clear to any subsequent reviewers the weight the
      adjudicator gave to the treating source's medical
      opinion and the reasons for that weight.”)

An ALJ must consider the following specific factors:               1) length of

the treating relationship and frequency of examination; 2) the

nature and extent of the treatment relationship, including the

treatment provided and kind of examination or testing performed;

3) the degree to which the opinion is supported by relevant

evidence; 4) consistency with the record as a whole; 5) whether

the physician is a specialist in the area upon which the opinion

is   rendered;   and    6)   other   factors   which   tend   to    support   or

contradict the opinion.        Goatcher v. U.S. Dept. of Health & Human

Services, 52 F.3d 288, 290 (10th Cir. 1995)(citing 20 C.F.R. §

1527(c)(2)-(6)).       But, an ALJ does not have to explicitly discuss

all of these factors.        Oldham v. Astrue, 509 F.3d 1254, 1258 (10th

Cir. 2007).      An ALJ’s reasons for declining to give controlling


                                       10
weight to a doctor’s opinion may also support giving the opinion

no weight.      See Payton v. Astrue, 480 Fed.Appx. 465, 469 (10th Cir.

2012)(assuming that ALJ gave no weight to a treating physician’s

opinion, but finding support for the ALJ’s choice).

      While plaintiff objects to the ALJ’s treatment of Dr. Deroin’s

opinion at pp. 16-17 and 27-28 of her opening brief, upon review

the court believes the ALJ properly considered the opinion and

gave adequate reasons for discounting the opinion entirely, while

finding    on    the    basis    of   other       evidence    in   the   record   that

plaintiff’s was capable of performing a limited range of sedentary

employment.

          3.      The    ALJ     properly        considered    plaintiff’s       visual
limitations.

      Plaintiff next argues at pp. 18-20 of Doc. No. 12 that the

RFC   is   deficient       because     it        does   not   adequately       describe

plaintiff’s       visual        acuity,     depth       perception       and     visual

accommodation in a manner that would allow a vocational expert to

determine whether there was past work or other jobs plaintiff could

perform.        Plaintiff contends this is contrary to the Program

Operations Manual System (POMS).3 Defendant denies that there were

any POMS violations and argues that the ALJ properly relied upon

the testimony of the vocational expert. In reply, plaintiff states



3 As defendant states in his brief, the POMS is a set of policies used by the
Social Security Administration to process claims. McNamara v. Apfel, 172 F.3d
764, 766 (10th Cir. 1999).

                                            11
that while “[i]t is essentially true that defendant touched the

required procedural bases . . . [the defendant’s RFC formulation]

does not properly describe plaintiff’s visual limitations in the

specific terms the defendant uses in his policies regarding the

visual-vocational requirements for work.”   Doc. No. 16, pp. 3-4.

Plaintiff’s argument appears to be that the ALJ is required to

make specific findings regarding plaintiff’s visual acuity, depth

perception and visual accommodation as part of the RFC. Plaintiff,

however, does not cite case law or a POMS provision which sets

down this requirement.   Therefore, the court shall reject this

argument.

     The ALJ made the following findings regarding plaintiff’s

impaired vision:

     Dr. Bowen, a board certified ophthalmologist, reviewed
     the claimant’s medical records and acknowledged she has
     “extensive diabetic eye disease,” but he did not
     identify work-related limitations beyond those set forth
     in the RFC. . . .

     Additionally, although the claimant’s visual acuity has
     fluctuated at times, Dr. Bowen testified his opinion was
     based on all available evidence, and even taking into
     account the most recent medical record, Dr. Bowen noted
     the claimant’s vision never reached listing level and
     her left eye acuity, which is her best eye, had improved
     from 20/50 to 20/40. In fact, between February 2015 and
     March 2017, the claimant maintained visual acuity in her
     right eye of 20/25 to 20/40, and her right eye visual
     acuity was 20/60 without correction in December 2017.
     Similarly, her left eye visual acuity was repeatedly
     better than 20/100 with the exception of one measurement
     in October 2015. . . The claimant was also able to read
     and complete disability forms on her own.


                               12
     Thus, while the claimant has had periods of decreased
     and blurred vision, the record overall does not support
     limitations beyond those set forth in the RFC.

(Tr. 106-07)(citations to exhibits omitted).

     Dr. Bowen’s opinion was that plaintiff had:

     retinal photo coagulation to both retinae. This would
     reduce her side vision and could interfere with vision
     in dim light. She should not work in dim light or in
     areas where there are moving machines. She should not
     work or climb to heights. She should not work in areas
     in which there are fumes or toxins in the air since her
     eyes would be more sensitive to these because of the
     laser treatments. She should wear glasses at all times.
     The few recorded vision[s] with glasses show that the
     vision could be improved with glasses.     In any work
     environment the glasses should be safety glasses.

(Tr. 1011).

     The ALJ gave Dr. Bowen’s opinion “great weight” because he

had specialized knowledge in ophthalmology and his opinion was

supported     and   consistent   with    the    record,      including    other

physicians’ opinions and treatment records.           (Tr. 107-08).

     In her reply brief, plaintiff asserts that, in spite of giving

Dr. Bowen’s opinion “great weight,” the ALJ failed to incorporate

limitations which were supported by his testimony at a supplemental

hearing.

     At    the   supplemental    hearing,      Dr.   Bowen    testified    that

plaintiff had a history of hemorrhages and fluctuating vision that

was consistent with a diagnosis of diabetic retinopathy.                  (Tr.

125).   He stated that plaintiff’s clarity of vision may reduce and

then probably clear.      (Tr. 127).     Because plaintiff’s vision is

                                    13
unbalanced (right eye versus left eye) her depth perception is

hampered as well as accommodation in vision and field of vision.

(Tr. 127-28). As far as functional limitations, however, Dr. Bowen

did not expand upon those already stated, other than to suggest

that   plaintiff   should   not   drive   a   forklift.    (Tr.   131-32).

Plaintiff argues that the visual restrictions described in Dr.

Bowen’s “equivocal” testimony are inconsistent with work as a

grading clerk or police aide which requires frequent visual acuity

and accommodation.      Doc. No. 12, pp. 26-7.            If Dr. Bowen’s

testimony is ambiguous however, it is the role of the ALJ, not the

court, to resolve ambiguities in the record. Tillery v. Schweiker,

713 F.2d 601, 603 (10th Cir. 1983).

       Here, plaintiff cites the following passage from Dr. Bowen’s

testimony:

       This person also is diabetic and may have a hemorrhage
       at any point. So I would think it would be difficult to
       be in a circumstance where she would be necessarily
       called on to have good vision in even one eye.”

(Tr. 131).   After Dr. Bowen made this statement, the ALJ asked if

there are things that “a person in her condition would be limited

in her ability to work[?]”        (Tr. 131).    Dr. Bowen answered that

such a person should wear safety glasses in a working environment

and recommended that “this type of individual probably shouldn’t

be put in a circumstance where the visual acuity would cause a

problem.   For example, if she was driving a forklift or something


                                    14
like that and she had a hemorrhage and she is functioning on only

one eye.      She could be in trouble.”            (Tr. 131).        Counsel for

plaintiff then asked if that would not also apply to a job that

requires looking at computer screens and doing paperwork?                    (Tr.

131).    Dr. Bowen answered “not really . . . because if you have a

bunch of floaters you just wait for them to go away.”                 (Tr. 131).

He then clarified upon further questioning that he would not want

plaintiff to be in a dangerous situation, but there would be no

danger to anybody from a few seconds or minutes of blurred vision.

(Tr. 132).         The court believes the ALJ adequately executed her

role to develop and interpret the record, including the testimony

of Dr. Bowen, which was relied upon to determine that the risk of

hemorrhage or other causes of visual limitations did not disqualify

plaintiff from the jobs of grading clerk and police aide.

        In conclusion, the court acknowledges plaintiff’s claim that

the ALJ’s discussion of plaintiff’s “residual vision capacity” is

“incomplete, vague, selective and distorted.” Doc. No. 16, p. 7.

But, this broadly-stated rebuke and plaintiff’s other arguments

fail    to   show    specifically   where    the   ALJ   has   misapplied    the

standards     or    mischaracterized   the    evidence    in   the    step   four

analysis of plaintiff’s vision.




                                       15
          4. The ALJ properly considered             the        frequency   of
plaintiff’s medical appointments.

        Plaintiff contends that the RFC is flawed because it does not

account for the time plaintiff would be unable to attend work

because of frequent doctor’s visits.         The testimony as to this

point is limited.      A vocational expert testified that employers

will generally tolerate one unscheduled or unexcused day per month.

(Tr. 143).      Plaintiff testified that her doctor’s appointments

keep her from working (Tr. 158) and plaintiff’s daughter testified

that plaintiff has medical appointments once a week and sometimes

seven or eight times a month.          (Tr. 173).   Plaintiff’s counsel

asserted to the ALJ that plaintiff spends three to five times a

month seeing some kind of caregiver.         (Tr. 153).         Referring to

this allegation, the ALJ stated that “[t]he claimant . . . alleged

. . . that she cannot work because of 3-5 doctor visits each month

that last up to 3 hours each, but the record does not reflect

visits at this frequency or length.”         (Tr. 107).         Plaintiff has

rejoined in her opening brief that the record shows 31 medical

appointments in 10 months between March 22, 2017 and February 2,

2018.     Defendant has responded that “during the 43 months in the

relevant     period   between   the    alleged   onset     of     plaintiff’s

disability and the ALJ’s decision, plaintiff saw a medical provider

three or more times in a month only six occasions (i.e., less than

15% of the time):     October 2014, January 2015, February 2015, May


                                      16
2016, June 2016, and August 2017.”     Doc. No. 15, p. 14.   Plaintiff

has replied in part as follows:

     defendant . . . noted . . . there were only 6 months
     during the relevant time period in which plaintiff had
     3 or more doctors’ visits a month. This frequency of
     visits during these six months would be sufficient to
     undermine plaintiff’s ability to sustain competitive
     employment per SSR 96-8p. . . . It was error for the ALJ
     to not include plaintiff’s predictable need to be away
     from work and/or off-task for significant periods in
     plaintiff’s RFC.     The ALJ’s RFC is based on the
     presumption that plaintiff can meet normal work
     attendance requirements notwithstanding the fact that
     substantial evidence in the record clearly shows she
     cannot.

Doc. No. 16, p. 8.

     The court finds that plaintiff’s evidence of medical visits

does not establish a functional limitation beyond that stated in

the ALJ’s RFC.   In Razo v. Colvin, 663 Fed.Appx. 710, 717 (10th

Cir. 2016), the court assumed that the plaintiff would need to

miss work at least three times per month for medical appointments

following surgery.   The court held that this was not sufficient to

show he could not work on a “regular and continuing basis.” First,

the court noted that the requirement for followup appointments

after surgery would not continue indefinitely.        The court also

stated that “[t]o be able to perform work on a ‘regular and

continuing basis’ see 20 C.F.R. § 404.1545(b)&(c), one need not

keep a particular work schedule” as long as it is equivalent to 8

hours a day, for 5 days a week. Id.




                                  17
     The   court      has   examined        the     record      and    acknowledges

plaintiff’s many medical appointments.               But, the need for some of

the appointments appears to have been temporary in nature because

some of plaintiff’s medical problems were resolved or the need for

post-surgery checkups passed.          Further, many of the appointments

appear to be of the type which could be scheduled to accommodate

work; for instance, diabetes followups, medication refills or

reviews, and post-op checks. This is a factor a court may consider

in deciding whether a plaintiff has carried the burden of proving

his or her RFC at step four.           See Cherkaoui v. Commissioner of

Social Security, 678 Fed.Appx. 902, 904 (11th Cir. 2017); Barnett

v. Apfel, 231 F.3d 687, 691 (8th Cir. 2000); Cindy E. v. Berryhill,

2019 WL 3417087 *5 (W.D.Wash. 2/6/2019); Goodman v. Berryhill,

2017 WL 4265685 *3 (W.D.Wash. 2017); Morin v. Colvin, 2015 WL

4928461 *9-10 (W.D.Mo. 8/15/2015); Ewing v. Astrue, 2012 WL 2450847

*2 (W.D.Okla. 6/27/2012).       Upon review, the court concludes that

the ALJ did not commit an error in the step four analysis by

failing to properly consider the evidence of plaintiff’s medical

appointments.

           5. Conclusion

     Plaintiff obviously disagrees with the conclusions drawn by

the ALJ in her step four analysis.                But, contrary to plaintiff’s

contentions,    the    court   finds    that        the   ALJ    did   not   ignore

significantly probative evidence in the record or uncontroverted

                                       18
evidence favoring a finding of disability.            Plaintiff’s arguments,

as described above, ask the court to reweigh the evidence, which

is contrary to the court’s role in these cases.                See Allman, 813

F.3d at 1333; Hendron v. Colvin, 767 F.3d 951, 954 (10th Cir. 2014).

      C. Step five analysis

      Plaintiff    contends    that    defendant     failed    to   satisfy   the

burden of showing that there were jobs plaintiff could perform in

the national economy.         Plaintiff argues that the ALJ did not

properly direct the vocational experts’ testimony to consider

plaintiff’s    limitations     to     occasional    visual    functioning     and

occasional handling, fingering and feeling.4                 These limits were

not incorporated by the ALJ in the RFC.            (Tr. 110). The court finds

that plaintiff has not proved the ALJ erred when she failed to

adopt those limitations.        Consequently, it was not error for the

ALJ to ignore answers to hypothetical questions that included

limitations which she did not accept as supported in the record.

Bean v. Chater, 77 F.3d 1210, 1214 (10th Cir. 1995).                  The court

finds that the expert testimony and answers to hypotheticals relied

upon or disregarded by the ALJ in his step five analysis did not

lead to a faulty conclusion that plaintiff could perform work in

the national economy.5


4 This was an area probed by plaintiff’s counsel’s questioning.
5 Plaintiff also notes that if plaintiff were found to have no skills that would
transfer to other sedentary work, then the “Grid Rules” would dictate a finding
of disability after plaintiff turned 50, as she has while this matter has been
pending. Doc. No. 12, p. 23. It is undisputed, however, that the two vocational

                                        19
     D. The ALJ properly considered plaintiff’s noncompliance with
medical recommendations.

      Plaintiff     argues      that     the     ALJ    improperly          considered

plaintiff’s non-compliance with diabetes recommendations in the

decision to deny plaintiff’s applications for benefits.                      The court

rejects this contention.         The ALJ noted evidence of plaintiff’s

noncompliance in a section of the opinion where she discussed her

conclusion that plaintiff’s statements concerning the intensity,

persistence and limiting effects of her symptoms were not entirely

consistent with the medical evidence and other evidence in the

record.     (Tr. 106).       Although the ALJ did not make the findings

required by 20 C.F.R. § 404.1530 for denying or stopping benefits

for   noncompliance      with    prescribed       treatment,         this    was   not

necessary    here    because     the     ALJ     did    not     deny    plaintiff’s

applications for this reason.           See Qualls v. Apfel, 206 F.3d 1368,

1372-73 (10th Cir. 2000).        Instead, the ALJ considered plaintiff’s

noncompliance as a factor which was inconsistent with plaintiff’s

statements regarding the severity of her symptoms.

      E. Evidence submitted to the Appeals Council

      Plaintiff     argues    that     this    case    should   be     remanded    for

consideration of evidence that plaintiff submitted to the Appeals

Council.     Some of the evidence preceded the date of the ALJ’s



experts’ testimony was that plaintiff had transferrable job skills. (Tr. 141-
42, 180). Therefore, the “Grid Rules” do not direct a disability finding upon
this record.

                                         20
decision (May 22, 2018) and some of the evidence post-dated the

ALJ’s decision.    But, in plaintiff’s pleadings, she emphasizes the

evidence from two appointments with her eye doctors – one on August

22, 2018 and one on November 14, 2018.       Doc. No. 12, p. 7-8; Doc.

No. 16, p. 9-10.   The Appeals Council stated that the evidence did

not relate to the period at issue in this case.

     The Appeals Council is required to consider the evidence if

it is:   1) new; 2) material; 3) related to the period on or before

the ALJ’s decision; 4) there is a reasonable probability that the

additional evidence will change the outcome of the decision; and

5) there is good cause for not previously submitting the evidence.

See 20 C.F.R. § 404.970(a)&(b). Remand is warranted if the Appeals

Council fails to consider qualifying new evidence.              Threet v.

Barnhart, 353 F.3d 1185, 1191 (10th Cir. 2003).          This is a matter

for the court’s de novo review.      Id.

     The court concurs with the Appeals Council that the evidence

does not relate to the period on or before the ALJ’s decision.

The records describe examinations three and six months after the

ALJ’s decision.    The records do not purport to address plaintiff’s

condition on or before May 22, 2018.       These circumstances support

the Appeals Council’s decision.          Cf., Tollett v. Barnhart, 60

Fed.Appx. 263, 265 (10th Cir. 2003)(rejecting evidence relating to

major depression created months after the date of the ALJ’s

decision);   Wilson   v.   Apfel,   2000   WL   719457    *2   (10th   Cir.

                                    21
2000)(rejecting evidence of arthritis based upon letter written 15

months after ALJ decision although claimant complained of leg and

back pain and the letter referred to ongoing treatment); Arnold v.

Colvin, 2016 WL 8674690 *6 (W.D.Okla 4/29/2016)(rejecting record

of arm numbness and pain made less than one month after ALJ

decision ruling upon claim alleging fibromyalgia); Chevrier v.

Barnhart, 2006 WL 8444088 *4 (D.N.M. 7/31/2006)(record of mental

health examination dated two months after ALJ decision rejected

because on its face it does not appear relevant to the time period

on or before the ALJ decision on claim based in part on bipolar

disorder).      Plaintiff suggests that the evidence is relevant

because    it   backs   up   other    testimony   that   she   suffers   from

progressive conditions and that she has a reasonable chance of eye

hemorrhages.      The ALJ’s decision, however, did not rely upon

findings which contradict this evidence.           For these reasons, the

court agrees with the Appeals Council.

IV. CONCLUSION

     For the above-stated reasons, the court affirms defendant’s

decision   to   deny    plaintiff’s    application   for   social   security

benefits and shall dismiss this action to reverse the decision.

     IT IS SO ORDERED.

     Dated this 18th day of February, 2020, at Topeka, Kansas.

                             s/Sam A. Crow
                             Sam A. Crow, U.S. District Senior Judge


                                       22
